                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CHRISTOPHER WILKS                                                                   PLAINTIFF

V.                           CASE NO. 4:19-cv-00719 JM

CITY OF LITTLE ROCK, et al.                                                     DEFENDANTS

                                            ORDER

       Plaintiff Christopher Wilks, in custody at the Sheridan City Detention Center, filed a pro

se Complaint pursuant to 42 U.S.C. § 1983 and application for leave to proceed in forma pauperis,

which has been granted. (Doc. Nos. 1, 2, 3).

I.     Screening

       Federal law requires courts to screen in forma pauperis complaints, 28 U.S.C. § 1915(e),

and prisoner complaints seeking relief against a governmental entity, officer, or employee.

28 U.S.C. § 1915A. Claims that are legally frivolous or malicious; that fail to state a claim for

relief; or that seek money from a defendant who is immune from paying damages should be

dismissed before the defendants are served. 28 U.S.C. § 1915(e); 28 U.S.C. § 1915A. Rule 8 of

the Federal Rules of Civil Procedure requires only “a short and plain statement of the claim

showing that the pleader is entitled to relief.” In Bell Atlantic Corporation v. Twombly, 550 U.S.

544, 555 (2007), the Court stated, “a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do. . . . Factual allegations must be enough to raise a

right to relief above the speculative level,” citing 5 C. Wright & A. Miller, Federal Practice and

Procedure § 1216, pp. 235-236 (3d ed. 2004). A complaint must contain enough facts to state a

claim to relief that is plausible on its face, not merely conceivable. Twombly, 550 U.S. at 570.
However, a pro se plaintiff’s allegations must be construed liberally. Burke v. North Dakota Dept.

of Corr. & Rehab., 294 F.3d 1043, 1043-1044 (8th Cir.2002) (citations omitted).

II.    Discussion

       Wilks’s claims arise out of a no-knock warrant executed at his residence on October 12,

2016. (Doc. No. 2). Wilks alleges that the information in the affidavit in support of the warrant

contained false information. (Id.) He maintains that his home was unlawfully searched and that

he was unlawfully charged and incarcerated based on items found during the search. (Id.) Wilks’s

state criminal charges were dismissed just after the federal charges against him were filed. (Id. at

18). See also United States v. Wilks, 4:18-cv-00334-JM (E.D. Ark.). Wilks is still awaiting trial

on the federal charges. Because the criminal charges against him are pending, Wilks’s civil case

will be stayed until the criminal charges have been resolved. See Wallace v. Kato, 549 U.S. 384,

393-94 (2007).

III.   Conclusion

       IT IS THEREFORE ORDERED THAT:

       1.        The Clerk of the Court is directed to stay and administratively terminate this

proceeding pending final disposition of Wilks’s federal criminal charges.

       2.        Wilks may file a motion to reopen this case after such final disposition.

       3.        This Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis

appeal taken from this Order is considered frivolous and not in good faith.

       IT IS SO ORDERED this 21st day of November, 2019.



                                                  __________________________________
                                                   UNITED STATES DISTRICT JUDGE



                                                  2
